

Exhibit 10.1


FIFTH AMENDMENT
TO
CREDIT AGREEMENT
DATED AS OF NOVEMBER 28, 2017
AMONG
VIPER ENERGY PARTNERS LP,
AS BORROWER,
THE GUARANTORS,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO
 

WELLS FARGO SECURITIES, LLC,
AS SOLE BOOK RUNNER AND SOLE LEAD ARRANGER


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH AND
PNC BANK, NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS







--------------------------------------------------------------------------------


        


FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) dated as of
November 28, 2017, is among: VIPER ENERGY PARTNERS LP., a Delaware limited
partnership (the “Borrower”); each of the undersigned guarantors (collectively,
the “Guarantors”); each of the Lenders, as such term is defined in the Credit
Agreement referred to below, party hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of July 8, 2014, as amended by that certain
First Amendment dated as of August 15, 2014, that certain Second Amendment dated
as of May 22, 2015, that certain Third Amendment dated as of June 21, 2016, and
that certain Fourth Amendment dated as of October 28, 2016 (as such may be
further amended, modified or supplemented, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.
B.    The Borrower has requested, and all of the Lenders have agreed, to amend
certain provisions of the Credit Agreement as set forth herein.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Fifth Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Fifth Amendment. Unless otherwise indicated, all section
references in this Fifth Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.02. Section 1.02 is hereby amended by:
(a)     amending or adding in the appropriate alphabetical order the following
terms:
“‘Acquisition Swaps’ has the meaning assigned such term in Section 9.18(b).


‘Agreement’ means this Credit Agreement, as amended by the First Amendment dated
as of August 15, 2014, that certain Second Amendment dated as of May 22, 2015,
that certain Third Amendment dated as of June 21, 2016, that certain Fourth
Amendment dated as of October 28, 2016, and that certain Fifth


1



--------------------------------------------------------------------------------

        


Amendment dated as of November 28, 2017, as the same may be further amended,
modified or supplemented from time to time.


‘Debt’ means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services, but
excluding those from time to time incurred in the ordinary course of business
that are not greater than sixty (60) days past the date such payment is due or
that are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or with respect to which such Person otherwise assures a creditor against
loss of the Debt (howsoever such assurance shall be made) to the extent of the
lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.
Notwithstanding the foregoing, “Debt” shall not include any obligation arising
from agreements of the Borrower or any Restricted Subsidiary providing for
indemnification, contribution, adjustment of purchase price, earn-outs,
holdbacks, deferred compensation or similar obligations, in each case, incurred
or assumed in connection with the disposition or acquisition of any business,
assets or Equity Interests of a Restricted Subsidiary in a transaction permitted
by this Agreement.


‘EBITDAX’ means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from


2



--------------------------------------------------------------------------------

        


Consolidated Net Income in such period: (a) interest, income taxes,
depreciation, depletion, amortization, exploration expenses, extraordinary items
and other similar noncash charges, including expenses relating to stock-based
compensation, hedging, and ceiling test impairments, and (b) any reasonable
expenses and charges (up to an aggregate of $5,000,000 during any calendar year)
related to any Investment, acquisition, disposition, offering of Equity
Interests, recapitalization, or issuance or incurrence of Indebtedness not
prohibited hereunder (in each case, whether or not successful), minus all
noncash income added to Consolidated Net Income.


“Fifth Amendment Effective Date” means November 28, 2017.


‘Material Indebtedness’ means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of the Borrower or its
Restricted Subsidiaries in an aggregate principal amount exceeding $25,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or its Restricted Subsidiaries in respect of any
Swap Agreement at any time shall be the Swap Termination Value.


‘Maturity Date’ means November 1, 2022.


‘Pro Forma Properties’ has the meaning assigned such term in Section 9.18(b).


‘Senior Unsecured Notes’ means Debt in the form of unsecured senior or senior
subordinated notes issued by the Borrower in an aggregate principal amount not
to exceed $400,000,000 at any one time outstanding, including exchange notes
issued in exchange therefor pursuant to any registration rights agreement (it
being agreed that any such exchange or offer to exchange shall not constitute a
Redemption or an offer to Redeem for purposes of this Agreement), and, in each
case, any guarantees thereof by a Guarantor; provided that (a) at the time of
incurring such Debt (i) no Default has occurred and is then continuing and (ii)
no Default would result from the incurrence of such Debt after giving effect to
the incurrence of such Debt (and any concurrent repayment, redemption or
satisfaction and discharge of Debt with the proceeds of such incurrence and for
the avoidance of doubt, including pro forma compliance with Section 9.01(a)),
(b) such Debt does not have any scheduled amortization prior to 91 days after
the Maturity Date, (c) such Debt does not mature sooner than 91 days after the
Maturity Date, (d) the terms of such Debt are not materially more onerous, taken
as a whole, than the terms of this Agreement and the other Loan Documents, (e)
such Debt and any guarantees thereof are on prevailing market terms for
similarly situated companies and (f) with respect to Senior Unsecured Notes
issued after the Effective Date, the Borrowing Base is adjusted as contemplated
by Section 2.07(f) and the Borrower makes any prepayment required under Section
3.04(c)(iii).”




3



--------------------------------------------------------------------------------

        


(b)    deleting the Utilization Grid in the definition of “Applicable Margin”
and replacing it with the following:
Utilization Grid
Utilization Percentage
<25%
>25% <50%
>50% <75%
>75% <90%
>90%
Eurodollar Loans
1.75%
2.00%
2.25%
2.50%
2.75%
ABR Loans
0.75%
1.00%
1.25%
1.50%
1.75%
Commitment Fee Rate
0.375%
0.375%
0.500%
0.500%
0.500%



2.2    Amendments to Section 2.03. Section 2.03 is hereby amended by:
(a)    deleting the phrase “in the case of an ABR Borrowing, not later than
12:00 noon, Houston, Texas time, one Business Day before the date of the
proposed Borrowing” in Section 2.03(b) and replacing it with the phrase “in the
case of an ABR Borrowing, not later than 11:00 A.M., Houston, Texas time, on the
Business Day of the proposed Borrowing”, and
(b)    inserting “and” after Section 2.03(v), deleting Section 2.03(vi) and
renumbering Section 2.03(vii) as Section 2.03(vi).
2.3    Amendment to Section 2.07(f). Section 2.07(f) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(f)    Reduction of Borrowing Base Upon Issuance of Senior Unsecured Notes.
Notwithstanding anything to the contrary contained herein, upon each initial
issuance of any Senior Unsecured Notes (which, for the avoidance of doubt,
excludes issuances of Senior Unsecured Notes in an exchange offer or in a
refinancing of Senior Unsecured Notes) in accordance with Section 9.02(g)(i),
the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 multiplied by the stated principal amount of such Senior
Unsecured Notes (without regard to any initial issue discount), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Issuing Bank and the Lenders on such date until the next redetermination or
modification thereof hereunder.”


2.4    Amendment to Section 3.05(b). Section 3.05(b) is hereby amended by
deleting the figure “0.25%” therein and replacing it with the figure “0.125%”.
2.5    Amendment to Section 6.02(f). Section 6.02(f) is hereby amended by
deleting such Section in its entirety and replacing it with the phrase
“(f)    Intentionally Deleted”.
2.6    Amendment to Section 7.21. Section 7.21 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


4



--------------------------------------------------------------------------------

        


“Section 7.21    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (a) to provide working capital for lease
acquisitions, exploration, production operations and development (including the
drilling and completion of producing wells), (b) to purchase Equity Interests,
including margin stock issued by Persons that are primarily engaged in the Oil
and Gas Business and (c) for general corporate purposes of the Borrower and the
Guarantors. The Borrower and the Restricted Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates (a) the provisions of Regulations T, U or X of
the Board, (b) U.S. sanctions administered by OFAC or the US Department of State
or (c) the FCPA.”


2.7    Amendment to Section 7.23. Section 7.23 is hereby amended by deleting
such Section in its entirety and replacing it with the following:
“Section 7.23    Foreign Corrupt Practices Act. Neither the Borrower nor any of
the Subsidiaries, nor to the knowledge of the Borrower without independent
investigation, any director, officer, agent, employee or Affiliate of the
Borrower or any of the Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and to the knowledge of the Borrower without independent
investigation, its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.”


2.8    Amendment to Section 7.24. Section 7.24 is hereby amended by deleting
such Section in its entirety and replacing it with the following:
“Section 7.24    OFAC. Neither the Borrower nor any of the Subsidiaries, nor to
the knowledge of the Borrower without independent investigation, any director,
officer, agent, employee or Affiliate of the Borrower or any of the Subsidiaries
is currently subject to any material U.S. sanctions administered by OFAC or the
US Department of State, and the Borrower will not directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person for the
purpose of financing the


5



--------------------------------------------------------------------------------

        


activities of any Person currently subject to any U.S. sanctions administered by
OFAC or the US Department of State.”


2.9    Amendment to Section 8.14(a). Section 8.14(a) is hereby amended by
deleting the figure “80%” in each instance of its use therein and replacing it
with the figure “85%”.
2.10    Amendment to Section 9.01(a). Section 9.01(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(a)    Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last
day of any fiscal quarter, permit its ratio of (i) Total Debt as of such date
net of (A) all unrestricted cash of the Borrower and its Restricted Subsidiaries
if no amounts were drawn under this Agreement as of such date or (B) all
unrestricted cash of the Borrower and its Restricted Subsidiaries but not more
than $15 million if any amounts were drawn under this Agreement as of such date
to (ii) EBITDAX for the four fiscal quarters ending on such date, to be greater
than 4.0 to 1.0.”


2.11    Amendment to Section 9.03(d). Section 9.03(d) is hereby amended by
deleting the figure “$5,000,000” therein and replacing it with the figure
“$10,000,000”.
2.12    Amendment to Section 9.04(b). Section 9.04(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(b)    Redemption of Senior Unsecured Notes; Amendment of Indenture. The
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
prior to the date that is 91 days after the Maturity Date:


(i) make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem whether in whole or in part any Senior Unsecured Notes in
cash, in each case other than:


(A) Redemptions made from the proceeds of Permitted Refinancing Debt;


(B) Redemptions made from the proceeds of the sale or issuance of Equity
Interests by the Borrower if:


(I) no Default or Event of Default has occurred and is continuing or would exist
after giving effect to such Redemption; and


(II) immediately after giving effect to such Redemption, the Borrower would have
liquidity (which for the purpose of this Section 9.04(b) shall be defined as
undrawn availability under the then effective Borrowing Base,


6



--------------------------------------------------------------------------------

        


unrestricted cash and cash equivalents) equal to or greater than the greater of
(1) 20% of the then effective Borrowing Base and (2) $100,000,000;


(C) Redemptions made in respect of a mandatory offer to Redeem Senior Unsecured
Notes arising out of a sale of Property of the Borrower or any Restricted
Subsidiary if such sale of Property is made in compliance with Section 9.12(d);
and


(D) voluntary Redemptions if immediately after giving effect to such Redemption:


(I) the Borrower would have liquidity equal to or greater than the greater of
(1) 20% of availability under the then effective Borrowing Base and (2)
$100,000,000,


(II) such Redemptions under this clause (D) do not exceed $100,000,000 in the
aggregate after the Fifth Amendment Effective Date, and


(III) if the Borrower is using proceeds from the Loans for such Redemption, the
ratio of the Borrower’s Total Debt to EBITDAX (calculated in accordance with
Section 9.01(a)) is equal to or less than 2.5 to 1.0.


(ii) amend, modify, waive or otherwise change any of the terms of any Senior
Unsecured Notes or any indenture, agreement, instrument, certificate or other
document relating to any Senior Unsecured Notes incurred under Section 9.02(g)
if after such amendment, waiver or change such Senior Unsecured Notes would no
longer qualify as Senior Unsecured Notes.”


2.13    Amendment to Section 9.05(l). Section 9.05(l) is hereby amended by
deleting the figure “$10,000,000” therein and replacing it with the figure
“$25,000,000”.
2.14    Amendment to Section 9.05(m)(ii)(B). Section 9.05(m)(ii)(B) is hereby
amended by deleting the figure “$10,000,000” therein and replacing it with the
figure “$15,000,000”.
2.15    Amendment to Section 9.12. Section 9.12 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.12    Sale of Properties. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, sell, assign, farm-out, convey or
otherwise transfer or dispose of any Property except for:




7



--------------------------------------------------------------------------------

        


(a) the sale or other disposition of Hydrocarbons in the ordinary course of
business;


(b) as long as no Default exists, farmouts and other dispositions of undeveloped
acreage and assignments in connection with such farmouts or dispositions
(provided that if such farmout or disposition is of Oil and Gas Property
included in the most recent Borrowing Base, such farmout or disposition is
included in the 5% basket in Section 9.12(d)(iii) below);


(c) the sale or other disposition of equipment that is no longer necessary for
the business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of at least comparable value and use;


(d) the sale or other disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein or any Restricted Subsidiary owning Oil and Gas
Properties; provided that (i) 100% of the consideration received in respect of
such sale or other disposition shall be cash, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or Restricted
Subsidiary subject of such sale or other disposition (as reasonably determined
by the Borrower and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower certifying
to that effect), (iii) if such sale or other disposition of Oil and Gas Property
or a Restricted Subsidiary owning Oil and Gas Properties (including farmouts of
proved reserves under (b)) included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
has a Borrowing Base value in excess of five percent (5%) of the Borrowing Base
as then in effect (as determined by the Administrative Agent), individually or
in the aggregate, the Borrowing Base shall be reduced, effective immediately
upon such sale or other disposition, by an amount equal to the Borrowing Base
value assigned such Property (but in no event in excess of the value assigned to
such Property in the most recently delivered Reserve Report) and (iv) if any
such sale or other disposition is of a Restricted Subsidiary owning Oil and Gas
Properties, such sale or other disposition shall include all the Equity
Interests of such Restricted Subsidiary;


(e) sales or other dispositions to the Borrower or a Guarantor;


(f) sales or other dispositions permitted by Section 9.04(a), Section 9.05(m),
Section 9.10, or Section 9.14(b);


(g) sales or other dispositions of Equity Interests in Unrestricted
Subsidiaries; and




8



--------------------------------------------------------------------------------

        


(h) sales and other dispositions of Properties not regulated by Section 9.12(a)
to (g) having a fair market value not to exceed $2,500,000 during any six-month
period.”


2.16    Amendment to Section 9.18. Section 9.18 is hereby amended by renumbering
Section 9.18(b) as Section 9.18(c) and adding the following as Section 9.18(b):
“(b)    In addition to the Swap Agreements permitted by Section 9.18(a), a Loan
Party may enter into Swap Agreements (“Acquisition Swaps”) for production to be
produced from properties or interests that a Loan Party proposes to acquire but
does not then own (each, a “Pro Forma Property”) if such Acquisition Swaps (i)
are with an Approved Counterparty, (ii) are entered into after the purchase and
sale agreement with respect to such Pro Forma Property has been fully executed,
and (iii) do not exceed the volume and term limitations set forth in Section
9.18(a) determined on a pro forma basis as if the Pro Forma Properties were
owned by a Loan Party. The Borrower agrees that, if a Loan Party has outstanding
Acquisition Swaps, the Borrower shall, or shall cause other Loan Parties to,
terminate, create offsetting positions or otherwise unwind Swap Agreements to
the extent necessary to comply with the volume requirements of Section 9.18(a)
determined without inclusion of any production from such Pro Forma Property
within 15 days after the earlier to occur of (A) 180 days after the date the
applicable purchase and sale agreement was entered into if the acquisition of
such Pro Forma Property has not been consummated, or (B) the date the Borrower
obtains knowledge with reasonable certainty that the acquisition of such Pro
Forma Property will not be consummated.”


2.17    Amendment to Section 12.02(b)(ii). Section 12.02(b)(ii) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:
“(ii)     increase the Borrowing Base without the written consent of each
Lender, decrease or maintain the Borrowing Base without the consent of the
Required Lenders or modify Section 2.07 in any manner without the consent of
each Lender; provided that (A) a Scheduled Redetermination may be postponed by
the Required Lenders and (B) reductions of the Borrowing Base pursuant to
Section 2.07(f), Section 9.05(m) or Section 9.12 may be waived or reduced with
the consent of the Required Lenders,”


2.18    Amendment to Section 12.04(b)(iv). Section 12.04(b)(iv) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:
“(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be


9



--------------------------------------------------------------------------------

        


conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.”


2.19    Amendment to Annex I. Annex I is hereby amended by deleting such Annex
and replacing it with Annex I attached hereto.
2.20    Amendment to Exhibit B. Exhibit B is hereby amended by inserting “and”
after paragraph (vii), deleting paragraph (viii) and renumbering paragraph (ix)
as paragraph (viii).
Section 3.    Borrowing Base. From and after the Fifth Amendment Effective Date
(as defined below) until the next Redetermination Date, the Borrowing Base shall
be $400,000,000. Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time in accordance with the Credit
Agreement. Each of the Borrower, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to this Section 3 shall constitute the Scheduled
Redetermination for November 1, 2017. This Section 3 constitutes the New
Borrowing Base Notice in accordance with Section 2.07(d) of the Credit
Agreement.
Section 4.    Revisions and Reallocations. The Lenders have agreed among
themselves, in consultation with the Borrower, to increase the Aggregate Maximum
Credit Amounts to $2,000,000,000, to reallocate their respective Maximum Credit
Amounts and to, among other things, allow Goldman Sachs Bank USA, Citibank,
N.A., and Bank of America, N.A. to become parties to the Credit Agreement as
Lenders (the “New Lenders”) by acquiring an interest in the Aggregate Maximum
Credit Amount. The Administrative Agent and the Borrower hereby consent to such
reallocation and the New Lenders’ acquisition of an interest in the Aggregate
Maximum Credit Amount and the other Lenders’ assignments of their Maximum Credit
Amounts. On the Fifth Amendment Effective Date and after giving effect to such
reallocations, the Maximum Credit Amount of each Lender shall be as set forth on
Annex I of this Fifth Amendment, which Annex I supersedes and replaces the Annex
I to the Credit Agreement. With respect to such reallocation, the New Lenders
shall be deemed to have acquired the Maximum Credit Amount allocated to them
from each of the other Lenders pursuant to the terms of the Assignment and
Assumption Agreement attached as Exhibit F to the Credit Agreement as if the New
Lenders and the other Lenders had executed an Assignment and Assumption
Agreement with respect to such allocation.
Section 5.    Conditions Precedent. This Fifth Amendment shall become effective
on the date (such date, the “Fifth Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):


10



--------------------------------------------------------------------------------

        


5.1    The Administrative Agent shall have received from all of the Lenders, the
Guarantors and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Fifth Amendment signed on behalf of such
Person.
5.2    The Administrative Agent shall have received from appropriate Loan
Parties executed Security Instruments covering Oil and Gas Properties sufficient
for the Borrower to comply with Section 8.14(a) as amended hereby.
5.3    The Administrative Agent shall have received an executed Note for each
Lender requesting a Note to reflect its Aggregate Maximum Credit Amount as set
forth on Annex I.
5.4    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
5.5    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Fifth Amendment.
The Administrative Agent is hereby authorized and directed to declare this Fifth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Fifth Amendment, shall remain in full force and effect following the
effectiveness of this Fifth Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Fifth Amendment:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall be true and correct as of
such specified earlier date,
(ii)    no Default or Event of Default has occurred and is continuing, and


11



--------------------------------------------------------------------------------

        


(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
6.3    Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
6.4    NO ORAL AGREEMENT. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.5    GOVERNING LAW. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
6.6    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Fifth Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.
6.7    Severability. Any provision of this Fifth Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
6.8    Successors and Assigns. This Fifth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
6.9    Loan Document. This Fifth Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]




12



--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.
VIPER ENERGY PARTNERS LP, as Borrower
 
 
By:
VIPER ENERGY PARTNERS GP LLC, its general partner
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer
 
 
 
 
VIPER ENERGY PARTNERS LLC,
as a Guarantor
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender


 
 
 
By:
/s/ Todd C. Fogle
 
Name:
Todd C. Fogle
 
Title:
Director







SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender
 
 
 
By:
/s/ Donovan Broussard
 
Name:
Donovan Broussard
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Richard Antl
 
Name:
Richard Antl
 
Title:
Authorized Signatory



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
By:
/s/ Sandra Aultman
 
Name:
Sandra Aultman
 
Title:
Managing Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


COMPASS BANK, as a Lender
 
 
 
By:
/s/ Gabriela Azcarate
 
Name:
Gabriela Azcarate
 
Title:
Vice President



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


COMERICA BANK, as a Lender
 
 
 
By:
/s/ Garrett R. Merrell
 
Name:
Garrett R. Merrell
 
Title:
Assistant Vice President





SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
By:
/s/ Parul June
 
Name:
Parul June
 
Title:
Senior Vice President



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


BOKF, N.A. DBA BANK OF OKLAHOMA,
as a Lender
 
 
 
By:
/s/ John Krenger
 
Name:
John Krenger
 
Title:
Vice President





SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


CAPITAL ONE, N.A., as a Lender
 
 
 
By:
/s/ Lyle Levy Jr.
 
Name:
Lyle Levy Jr.
 
Title:
Assistant Vice President





SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Lea Baerlocher
 
Name:
Lea Baerlocher
 
Title:
Authorized Signatory



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


THE BANK OF NOVA SCOTIA,
as a Lender

 
 
 
By:
/s/ Alan Dawson
 
Name:
Alan Dawson
 
Title:
Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


JPMORGAN CHASE BANK, N. A.,
as a Lender
 
 
 
By:
/s/ Kody J. Norris
 
Name:
Kody Norris
 
Title:
Authorized Officer



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


SUNTRUST BANK,
as a Lender
 
 
 
By:
/s/ John Kovarik
 
Name:
John Kovarik
 
Title:
Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


GOLDMAN SACHS BANK USA,
as a Lender


 
 
 
By:
/s/ Josh Rosenthal
 
Name:
Josh Rosenthal
 
Title:
Authorized Signatory



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


CITIBANK, N.A.,
as a Lender


 
 
 
By:
/s/ Jeff Ard
 
Name:
Jeff Ard
 
Title:
Vice President



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


BANK OF AMERICA, N.A.,
as a Lender


 
 
 
By:
/s/ Ronald E. McKaig
 
Name:
Ronald E. McKaig
 
Title:
Managing Director







SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------


        


ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
Applicable Percentage of the Borrowing Base as of Fifth Amendment
Wells Fargo Bank, National Association
19.4375000%
$388,750,000.00


$77,750,000.00


Canadian Imperial Bank of Commerce, New York Branch
15.0000000%
$300,000,000.00


$60,000,000.00


PNC Bank, National Association
15.0000000%
$300,000,000.00


$60,000,000.00


Compass Bank
12.8125000%


$256,250,000.00




$51,250,000.00


Comerica Bank
8.75000000%


$175,000,000.00




$35,000,000.00


BOKF, N.A., dba Bank of Oklahoma
4.5000000%
$90,000,000.00


$18,000,000.00


Branch Banking and Trust Company
4.5000000%
$90,000,000.00


$18,000,000.00


Capital One, N.A.
2.5000000%


$50,000,000.00




$10,000,000.00


Credit Suisse AG, Cayman Islands Branch
2.5000000%
$50,000,000.00


$10,000,000.00


The Bank of Nova Scotia
2.5000000%


$50,000,000.00




$10,000,000.00


JPMorgan Chase Bank, N.A.
2.5000000%
$50,000,000.00


$10,000,000.00


SunTrust Bank
2.5000000%


$50,000,000.00




$10,000,000.00


Goldman Sachs Bank USA
2.5000000%
$50,000,000.00


$10,000,000.00


Citibank, N.A.
2.5000000%


$50,000,000.00




$10,000,000.00


Bank of America, N.A.
2.5000000%


$50,000,000.00




$10,000,000.00


Total
100.000000000%


$2,000,000,000.00




$400,000,000.00







ANNEX I

